                                    Case 5:21-cv-00542-D Document 1-1 Filed 05/24/21 Page 1 of 1
JS44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither rq)lace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS -                                                                                            DEFENDANTS                                            ,        .      .
                             64                                 /vVZjr
  (b) County of Residence of First Listed Plaintiff                                                           County of Residence of First Listed Defendant
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (IfKnown)




II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES fWace an "X" in One Boxfor Plaintiff
                                                                                                           (For Diversity Cases Only)                                                 and One Boxfor Defendant)
□ 1   U.S. Government                        Federal Question                                                                       PTE           DEF^                                              PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                         Citizen of This State             □ 1        \Jr i        Incorporated or Principal Place              □ 4     □ 4
                                                                                                                                                                    of Business In This State


□ 2    U.S. Government               □ 4     Diversity                                               Citizen of Another State          0 2        □       2    Incorporated one/Principal Place             □ 5     □ 5
          Defendant                            (Indicate Citizenship ofParties in Item III)                                                                         of Business In Another State


                                                                                                     Citizen or Subject of a           □ 3        □ 3          Foreign Nation                               □ 6     □ 6
                                                                                                        Foreian Coimtrv

IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                 Click here for: Nanjre.ofSuitCodg^esci^^
          CONTRACT-                                              TORTS                                    FORFEITURE/PENALTY                          BANKRIIPTGY                           OTHERSTATOTESil

   110 Insurance                        PERSONAL INJURY                   PERSONAL INJURY            □ 625 Drug Related Seizure            □ 422 Appeal 28 USC 158                    □ 375 False Claims Act
   120 Marine                       □ 310 Airplane                     □ 365 Personal Injury -             of Property 21 USC 881          □ 423 Withdrawal                           □ 376QuiTam(31 USC
   130 Miller Act                   □ 315 Airplane Product                   Product Liability       □ 690 Other                                      28 USC 157                            3729(a))
   140 Negotiable Instrument              Liability                    □ 367 Health Care/                                                                                             □ 400 State Reapportiomnent
   150 Recovety of Overpayment □ 320 Assault, Libel &                        Pharmaceutical                                                      PROPERT\^RTGHTS                      □ 410 Antitrust
       & Enforcement of Judgment       Slander                               Personal Injury                                               □ 820 Copyrights                           □ 430 Banks and Banking
   151 Medicare Act              □ 330 Federal Employers'                    Product Liability                                             □ 830 Patent                               □ 450 Commerce
   152 Recovery of Defaulted           Liability                       □ 368 Asbestos Personal                                             □ 835 Patent - Abbreviated                 □ 460 Deportation
       Student Loans                □ 340 Marine                              Injury Product                                                          New Drug Application            □ 470 Racketeer Influenced and
       (Excludes Veterans)          □ 345 Marine Product                      Liability                                                    □ 840 Trademark                                      Corrupt Organizations
   153 Recovety of Overpayment              Liability                    PERSONAL PROPERTY                      Ba.ABfi>R m                      SOCIAL SECURITY                      □ 480 Consumer Credit
       of Veteran's Benefits        □ 350 Motor Vehicle                □ 370 Other Fraud             □ 710 Fair Labor Standards            □ 861 HIA(1395ff)                          □ 490 Cable/Sat TV
   160 Stockholders' Suits          □ 355 Motor Vehicle                □ 371 Truth in Lending                Act                           □ 862 Black Lung (923)                     □ 850 Securities/Commodities/
   190 Other Contract                       Product Liability          □ 380 Other Personal          □ 720 Labor/Management                □ 863 DIWC/DIWW (405(g))                         Exchange
   195 Contract Product Liability   □ 360 Other Personal                     fh-opetty Damage                Relations                     □ 864 SSID Title XVI                       □ 890 Other Statutory Actions
   196 Franchise                          Injury                       □ 385 Property Damage         □ 740 Railway Labor Act               □ 865 RSI (405(g))                         □ 891 Agricultural Acts
                                    □ 362 Personal Injury -                  Product Liability       □ 751 Family and Medical                                                         □ 893 Environmental Matters
                                            Medical Malpractice                                              Leave Act                                                                □ 895 Freedom of Information
       REAI^ PROPERTY'                   CIVIL RIGHTS              i    PRISONER PETITIONSg □ 790 Other Labor Litigation                     aSFEDERAL TAX SUITS                                Act

□ 210 Land Condemnation             □   440 Other Civil Rights            Habeas Corpus:              □ 791 Employee Retirement            □ 870 Taxes (U.S. Plaintiff                □ 896 Arbitration
□ 220 Foreclosure                   □   441 Voting                     □ 463 Alien Detainee                 Income Security Act                  or Defendant)                        □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment        □   442 Employment                 □ 510 Motions to Vacate                                             □ 871 IRS—^Third Party                               Act/Review or Appeal of
□ 240 Torts to Land                 □   443 Housing/                          Sentence                                                                26 USC 7609                               Agency Decision
□ 245 Tort Product Liability                Accommodations             □ 530 General                                                                                                  1^*950 Constitutionality of
□ 290 All Other Real Property       □ 445 Amer. w/Disabilities •       □ 535 Death Penalty           ai      IMMIGRATION^li^                                                                    State Statutes

                                            Employment                    Other:                      □ 462 Naturalization Application
                                    □ 446 Amer. w/Disabilities ■       □ 540 Mandamus & Other         □ 465 Other Immigration
                                          Other                        □ 550 Civil Rights                    Actions
                                    □ 448 Education                    □ 555 Prison Condition
                                                                       □ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an "X" in One Box Only)
□ 1 Original                    Removed from             O 3           Remanded from             □ 4 Reinstated or        OS Transferred from                        6 Multidistrict               □ 8 Multidistrict
    Proceeding                  State Court                            Appellate Court               Reopened                Another District                          Litigation-                     Litigation-
                                                                                                                       (specify)                      Transfer                                           Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity).
VI. CAUSE OF ACTION                      Bnefde.cHp.io„ofcu.                                                                               f R r. kdi ^                                   F>rLi.r\
VII. REQUESTED IN                        □ CHECK IF THIS IS A CLASS ACTION                                DEMAND $                                        '"CHECK YE^ only if demanded in complpffit:
        COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                                        JURY DEMAND:                 □ Yes            ftUo
VIII. RELATED CASE(S)                                                                       . ,                                                                                                       ^ ^
         IF ANY                                                                                                                                  docket NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD                      ^       .     .        ,         .
                                                                  frp-S? fl.S r/hj-oviL pfiitif JiUAkuJr\
   RECEIPT#                      AMOUNT                                       APPLYING IFP                                     JUDGE                                     MAG. JUDGE
